Title: Circular to the Battalion Commanders of the Second Regiment of Artillerists and Engineers, 27 May[–1 June] 1799
From: Hamilton, Alexander
To: Battalion Commanders of the Second Regiment of Artillerists and Engineers


Circular
New York May 27. [–June 1] 1799
Sir

I have heretofore transmitted ⟨to⟩ you the arrangement of the second Regiment of ⟨Artillerists⟩ shewing the batalion which you are to command and its destination generally. Measures are taking to bring the companies not already there within the sphere of that destination. But you will immediately assume the command of all the fortified posts in the vicinity of the sea board within the States of Connecticut Rhode Island Massachusettes including the Province of Maine & New Hampshire, and you will cause all returns from them to be made to you. These, or abstracts of them, as the nature of each may require are to be forwarded by you in conformity with the General Order herewith transmitted of the 29th of last Month.
If after returns have been duly made apparently unreasonable delays in forwarding supplies shall happen information is to be given to me by you.
I am to be regularly advised of all material occurrences or matters requiring my directions. Your correspondence ⟨on⟩ points of military duty will be with me—on the details usually connected with the office of the Adjutant General with him, on the subject of supplies with Col Stevens. Respecting pay you may correspond with the proper Officer in the Department of War till the Pay Master General shall arrive at the seat of Government when communications on this subject will be to him. No other correspondence is to be had by you or any of the Officers under your command with that Department. It is as unnecessary as it would be irregular and it is essential that we shall as fast as possible get into a systematic course of acting.
You will consider any companies or detachments which are or shall be within your district of those that are to compose your batalion whether now in garrison or at other places as under your command and you will suggest to me such a disposition of your batalion to the several posts as you shall deem adviseable.
With great consideration   I am Sir   Yr. Obed servt
